     Case 2:20-cv-00848-GMN-NJK Document 12 Filed 07/26/21 Page 1 of 1



 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                                          DISTRICT OF NEVADA
 6

 7   DWIGHT MCINTYRE,                                          Case No. 2:20-cv-00848-GMN-NJK
                                         Plaintiff,
 8                                                                              ORDER
                    v.
 9                                                                        [Docket No. 11]
     STATE OF NEVADA, et al.,
10
                                      Defendants.
11

12          Pending before the Court is Defendant’s motion to reschedule the inmate early mediation.

13   Docket No. 11.      For good cause shown, that motion is GRANTED and the mediation is

14   CONTINUED to 11:15 a.m. on September 10, 2021. The Court’s previous order establishing

15   the requirements for the inmate early mediation (Docket No. 10) continues to govern except as

16   modified herein.

17          Should the parties need to supplement their briefs or email address for the remote

18   mediation, their supplement(s) must be received no later than 4:00 p.m. on September 3, 2021.

19          Moreover, the Court extends the stay until three days after the scheduled IEM, currently

20   set for September 10, 2021. The status report is also due on that date. During this stay period and

21   until the Court lifts the stay, no other pleadings or papers may be filed in this case, and the parties
     may not engage in any discovery, nor are the parties required to respond to any paper filed in
22
     violation of the stay unless specifically ordered by the Court to do so.
23
            IT IS SO ORDERED.
24
            DATED: July 26, 2021
25
                                                      ______________________________________
26                                                    Nancy J. Koppe
27                                                    United States Magistrate Judge

28
